Citation Nr: 0937319	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for mixed hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2007. A 
transcript of that hearing is of record and associated with 
the claims folder.

In November 2007 the Board remanded the issue of entitlement 
to a compensable rating for mixed hearing loss for further 
development.  The case has since been returned to the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected mixed hearing loss is shown to have 
been manifested by a Level III hearing acuity in the right 
ear and a Level III hearing acuity on the left.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected mixed hearing loss are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 
6100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the Veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')." Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with the 
required VCAA notice in a letter dated September 2005, prior 
to the initial adjudication of the claim, and notice 
concerning the disability rating criteria and effective-date 
element of the claim in a letter dated March 2006.  Although 
the Veteran was not provided all required notice before the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, there is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete notice been provided at an earlier time.

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that the Veteran was afforded a VA 
audiological evaluation in July 2009 in response to his 
claim.  In addition, he was afforded a Travel Board hearing 
before the undersigned VLJ.  The Veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim and his representative stated that he 
had no additional evidence or argument to submit in a letter 
dated September 2009.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  However, the Court has held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI



Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Effective on June 10, 1999, there are two provisions for 
evaluating Veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed; these 
provisions apply when the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

As noted, the exceptional patterns do not apply; accordingly, 
hearing loss is rated by application of 38 C.F.R. § 4.85.  

Analysis

The Board has reviewed the evidence of record and finds, for 
the reasons expressed below, that the Veteran's overall level 
of impairment is not consistent with a compensable rating.

In August 2005 the Veteran submitted a claim asserting that 
his hearing loss had worsened since his March 1982 rating 
decision that assigned a zero percent rating.

In October 2005 the Veteran had a VA audiological evaluation 
in which he suggested the onset of his reduced hearing was a 
result of noise exposure from demolition simulators in 
service.  He told the examiner that he believed his left ear 
was worse than his right. He denied pain, drainage, fullness 
or tinnitus but suggested prior periodic, infrequent vertigo.  
The Veteran's puretone thresholds in decibels (db) for the 
four frequencies used in VA evaluations were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
45
70
75
55
LEFT
N/A
35 
70
80
80
66.25

Speech recognition scores were 92 percent for the right ear 
and 86 percent for the left ear.  

The audiologist diagnosed high-frequency sensorineural 
asymmetry, with the left ear slightly more pronounced than 
the right.  Charting the Veteran's audiological scores 
against Table VI shows a Level I hearing acuity in the right 
ear and a Level III hearing acuity in the left ear.  Charting 
a Level I hearing loss and a Level III hearing loss against 
Table VII results in a noncompensable rating.  Thus, the 
readings reported in this evaluation did not meet the 
requirements for evaluation as an exceptional pattern of 
impairment.

Private medical records in February 2006 included an 
audiological examination that included audiometric findings 
of pure tone hearing threshold levels in graphic form, with 
no numeric findings, that indicated hearing loss.

Private medical records in August 2007 included audiology 
test results that showed audiometric findings of pure tone 
hearing threshold levels in graphic form.  In correspondence 
to VA, the Veteran charted the private audiological scores 
against Table VI and asserted he should be assigned a 
compensable rating based on those scores.   However, the 
Board notes at this time the Board may not interpret 
graphical representations of hearing loss.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  Further, the private 
audiological evaluation does not include speech recognition 
scores, without which the hearing acuity scores cannot be 
charted.  The Board accordingly finds the private audiology 
evaluations are not adequate for VA rating purposes.

In September 2007 VA medical center (VAMC) treatment records 
show the Veteran had an audiological evaluation that revealed 
significant hearing loss for which the use of amplification 
was indicated.  Pure tone air conduction revealed no 
significant change in hearing.  The Veteran was counseled on 
the limitations and benefits of hearing aids and indicated 
that he was willing and interested in aid use.  Hearing aids 
were ordered for the Veteran at this time.

In October 2007 VAMC treatment records show that the Veteran 
was seen for a hearing aid evaluation at the audiological 
clinic and it was determined that his hearing loss warranted 
the use of amplification (hearing aids.)  Improvement was 
established with the use of hearing aids through the sound 
field or real-ear probe tube measurements.  The Veteran was 
instructed on how to use and care for the hearing aids, as 
well as the limitations of the devices to include the 
potential continued word understanding problems due to the 
inherent nature of hearing loss especially with greater 
background noise.

In November 2007 the Board remanded this claim for further 
development as the Veteran testified in September 2007 that 
his hearing loss had become worse since his last VA 
evaluation in October 2005.  The Board specifically 
instructed the RO to schedule the Veteran for a VA 
audiological examination (for compensation and pension 
purposes) by a state-licensed audiologist, to determine the 
nature and severity of the Veteran's BHL.

In July 2009 the Veteran had a VA audiological evaluation in 
which his puretone thresholds in decibels (db) for the four 
frequencies used in VA evaluations were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35
45
75
75
57.5
LEFT
N/A
35 
75
85
85
70 

Speech recognition scores were 88 percent for the right ear 
and 86 percent for the left ear.  The audiologist diagnosed 
sensorineural hearing loss bilaterally.  

Charting the Veteran's audiological scores against Table VI 
shows a Level III hearing acuity in the right ear and a Level 
III hearing acuity in the left ear.  Charting a Level III 
hearing loss and a Level III hearing loss against Table VII 
results in a noncompensable rating.  The readings reported in 
the July 2009 evaluation do not meet the requirements for 
evaluation as an exceptional pattern of impairment.  Thus, 
there is no basis for the assignment of a higher schedular 
rating in this case.  

In regard to the July 2009 VA hearing evaluation above, the 
Board notes VA has revised its hearing examination worksheets 
to include the effect of the Veteran's hearing impairment 
disability on occupational functioning and daily activities. 
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2008).  The July 2009 evaluation 
report includes no remarks about occupational or social 
impairment.  However, the Court has noted that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  Martinak, 21 Vet. 
App. 447.  There is no evidence of prejudice in this case, 
and the Board finds the July 2009 evaluation is adequate for 
rating purposes. 

In addition to the medical evidence, VA must consider all 
favorable lay evidence of record.  38 USCA § 5107(b); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition 
to the medical evidence above, the Board has considered the 
Veteran's testimony in a September 2007 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) as well as 
his correspondence to VA.

The Veteran testified that he had a VA hearing examination in 
October 2005 and an audiological examination in August 2007.  
He stated that his hearing had worsened since the October 
2005 examination.  The Veteran testified that he used a 
remote speaker for his TV, VCR, and DVD that he positioned 
approximately two feet from his right ear.  He also testified 
that he used adjustable volumes on his telephones.  The 
Veteran stated that had the most difficulty distinguishing 
voices when in a crowd of people, hearing people talk when 
they are at a distance, and especially hearing high-pitched 
female voices. 

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Board finds the Veteran in this case to be competent and 
credible in reporting his own symptoms.  However, even 
affording the Veteran full credibility, the Board finds 
nothing in his testimony or his correspondence showing a 
degree of social or industrial impairment due to his hearing 
loss that approximates a compensable schedular rating.  

Entitlement to an extraschedular rating is a component of any 
claim for increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  However, the degrees of disability 
specified are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).   In exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the Veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The Veteran has not 
contended, and the evidence does not show, that any of these 
criteria apply.   

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Entitlement to an increased (compensable) disability rating 
for mixed hearing loss is denied.



____________________________________________
NANCY ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


